Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application 2014/0220732 A1, published 07 Aug. 2014, hereinafter Liu) in view of Sato et al. (US Patent Application 2015/0282309 A1, published 01 Oct. 2015, hereinafter Sato) and evidence provided by Britannica Online Encyclopedia.
Regarding claims 1-3 and 26, Liu teaches a conductive paste comprising a glass frit, metallic powder, and an organic carrier and all particle sizes are in the range of 0.1 to 5.0 [Symbol font/0x6D]m (Abstract).  Liu teaches the composition of his conductive paste is 70-93 wt.% conductive powder, 0.5-3.0 wt. glass frit, and 5-25 wt.% organic carrier (organic binder) (paragraph 0009).  Liu teaches that the composition of his glass frit is 65-85 wt.% Bi2O3, 10-20 wt.% SiO2, 0.1-10 wt.% B2O3, 0.1-10 wt.% ZnO, and 0-5 wt.% other oxides, including Na and Al (paragraph 0030-0031).  Liu teaches his metallic powder is silver (paragraph 0069) and his organic carrier comprises 1 to 40% of organic binder (paragraph 0072).
Thus, based on 100 parts of the silver powder, his composition contains 0.54 (0.5%/93%*100) to 4.3 parts (3.0%/70%*100) glass frit and 0.054 (5%*1%/93%*100) to 14 parts (25%*40%/70%*100) organic binder.
Liu does not disclose the inclusion of an oxide of a platinum group element.
Sato teaches a conductive paste comprising silver powder, glass frit, organic solvent, organic resin (binder), and platinum group additive comprising 0.05 to 5 wt.% ruthenium oxide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the platinum group metal additive comprising ruthenium oxide as taught by Sato in the conductive paste of Liu.  Liu’s and Sato’s inventions are both directed toward silver powder and glass frit-containing conductive pastes, so one of ordinary skill in the art would have a reasonable expectation of success in incorporating the ruthenium oxide of Sato into the conductive paste formulation of Liu.  Further, Sato teaches that the platinum group metal additive and his other components (which are common to both Sato’s and Liu’s formulations, that is, silver powder, glass frit, organic binder, and organic solvent present in overlapping amounts and with overlapping particle sizes) synergistically act to produce the effects of excellent plating resistance and good adherence against a ceramic substrate (paragraphs 0023 and 0038).
Britannica Online Encyclopedia (Platinum group, accessed 22 May 2020) lists the platinum group as: ruthenium, rhodium, palladium, osmium, iridium, and platinum.
Regarding claim 27, Liu in view of Sato teaches the elements of claim 1.
Swift Glass (“Borosilicate Glass”, accessed 6 Aug. 2021) discloses that borosilicate glass contains silica and boron trioxide (page 1, 1st paragraph).  Thus, based on the glass composition taught by Liu (65-85 wt.% Bi2O3, 10-20 wt.% SiO2, 0.1-10 wt.% B2O3, 0.1-10 wt.% ZnO, and 0-5 wt.% other oxides, including Na and Al, paragraph 0031), it is the position of the examiner that Liu’s glass frit is a bismuth borosilicate glass frit.

Claims 6-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application 2014/0220732 A1, published 07 Aug. 2014, hereinafter Liu) in view of Sato et al. (US Patent Application 2015/0282309 A1, published 01 Oct. 2015, hereinafter Sato) and further in view of Yoshii (WO 2014/061765, published 24 Apr. 2014, hereinafter Yoshii).
Note: When utilizing WO 2014/061765, the disclosures of the reference are based on US Patent Application 2015/0299477 A1, published 22. Oct. 2015, which is the English language equivalent of the reference.

Regarding claims 6-14, Liu in view of Sato teaches the elements of claim 1.
Liu in view of Sato does not disclose the inclusion of a powder containing copper, tin, and manganese.
Yoshii teaches a conductive paste comprising a silver powder, glass frit, organic binder, and mixed powder containing copper, tin, and manganese (Abstract and paragraph 0019).  Yoshii teaches the components in this mixed powder can be metal, alloy, compounds, oxides, or hydroxides (paragraphs 0058-0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mixed powder of copper, tin, and manganese as taught by Yoshii in the conductive paste of Liu in view of Sato.  Liu’s, Sato’s, and Yoshii’s inventions are all directed toward silver powder and glass frit-containing conductive pastes, so one of ordinary skill in the art would have a reasonable expectation of success in incorporating the mixed metal powder of Yoshii into the conductive paste formulation of Liu in view of Sato.  Further, Yoshii teaches that the various forms of the mixed powder improve the electromigration resistance, soldering heat resistance, and the adhesion to the substrate of the conductive paste (paragraph 0066).

Liu in view of Sato does not disclose the inclusion of bismuth(III) oxide powder in his conductive paste.
Yoshii teaches the inclusion of bismuth(III) oxide in his conductive paste (paragraphs 0081 and 0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bismuth(III) oxide powder as taught by Yoshii in the conductive paste of Liu in view of Sato, or alternatively, of Liu in view of Sato and further in view of Yoshii.  Liu’s, Sato’s, and Yoshii’s inventions are all directed toward silver powder and glass frit-containing conductive pastes, so one of ordinary skill in the art would have a reasonable expectation of success in incorporating bismuth(III) oxide powder of Yoshii into the conductive paste formulation of Liu in view of Sato, or alternatively, of Liu in view of Sato and further in view of Yoshii.  Further, Yoshii teaches that the bismuth oxide promotes the sintering of the silver powder and improves the solder wettability (paragraph 0081).

Response to Arguments
Applicant's arguments filed 28 Jul. 2021 have been fully considered, and applicant’s arguments traversing the prior art rejections were persuasive.  However, new claim rejections, necessitated by amendment, as presented above, have been set forth; therefore, this rejection is Final.
Applicant amended claim 1 and cancelled claim 5.
Applicant argues that Sato and Sato in view of Yoshii does not teach a glass frit containing bismuth(III) oxide.
Examiner agrees.  However, as presented above, Liu, teaches a conductive paste comprising a glass frit containing bismuth(III) oxide. 
Applicant argues that Inaba does not teach an oxide form of a platinum group metal.
Examiner agrees.  However, as presented above, Sato teaches a conductive paste comprising ruthenium oxide. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787